Mr. Justice Pérez Pimentel,
dissenting.
San Juan, Puerto Rico, June 8, 1970
After reading the transcript of evidence, I am compelled to dissent.
The apparent confusion in the policeman’s testimony is dissipated when his testimony is considered as a whole. When the policeman mentions that appellant carried the revolver in his pockets, he obviously refers to the pockets of the garment which appellant carried inside the package. It was from there that the policeman took out the revolver when the customhouse agent told him that “this gentleman is carrying something here.” The policeman did not say that the revolver was a Colt and later corrected himself to say that it was a Brevetatta. What he said was: “A Colt 22 Brevetatta revolver, Italian make.”
The revolver was introduced and admitted in evidence. It was seized from appellant’s package. His own testimony corroborates that fact. Let us hear appellant.
“A. — On April .4, at the airport at 3:00 o’clock in the afternoon, I had a package and a jacket in front of gate 8 and I was with my daughter, I was going to take her, and then when I returned the departure had already been given and I picked up the packages and went on immediately and pushed her forward. When I reached customs I placed the packages which I had *128on the table and I carried the coat and the jacket here and he told me....
Q. — Who told you?
A. — The man in customs, that what was that in there, a search has to be made. He came and searched and took out a revolver. I do not know to whom that did belong, because I never carry one, and then he took out the revolver in this manner and called the policeman.
Q. — When the policeman arrived, where was that revolver?
A. — He had the revolver in his hand.
Q. — That is, the policeman arrived after the officer had it in his hand ?
A. — Afterwards, and when he arrived he put it in the pocket.
Q. — Who put it in the pocket ?
A. — The man at customs and then he gave the coat to the policeman.
Q. — When the policeman arrived, did he have it in his hand ?
A. — He had already searched everything.
Q. — Did he search when he asked you to throw everything there?
A. — He told me to throw it there, that they wanted to search it.
Q. — Was'it there?
A. — It was there.
Q. — Where had you left that jacket and that coat ?
A. — On the bench facing gate 8.
• Q. — Why?
A. — Because I was carrying packages and it was impossible for me to carry it and I went to the bathroom and it was more comfortable and I left it thereon.
Q. — Had you placed that revolver in that jacket?
A. — I do not know what revolver you are talking about. I am not used to carrying anything with me.” (Tr. Ev. pp. 17 to 19.)
The conflict in the evidence about whether appellant carried the revolver in his package, or whether it was someone who put it there without his knowledge, was decided against him by the trier of the facts and there is no ground to revoke his determination.
*129Now then, I consider that the court should have given defendant an opportunity to introduce as witness for the' defense, as he requested, the customhouse inspector who intervened in the search of his belongings. That witness was summoned as a witness for the prosecution at the request of the prosecuting attorney, but he did not appear at the trial. The defendant insisted on having him summoned to testify as witness for the defense. I consider that the court should have consented thereto, for which reason I would reverse the judgment appealed from and would order a new trial.
—0—